Title: From John Adams to John Jay, 19 December 1800
From: Adams, John
To: Jay, John



Dear Sir
Washington Decr. 19 1800

Mr Elsworth afflicted with the Gravel and the Gout in his kidneys and intending to pass the Winter in the south of France after a few Weeks in England, has resigned his office of Chief Justice, and I have nominated you to your old station. This is as independent of the Inconstancy of the People, as it is of the Will of a President. In the future Administration of our Country the firmest Security We can have against the Effects of visionary Schemes or fluctuating Theories, will be in a solid Judiciary; and nothing will cheer the hopes of the best Men so much as your Acceptance of this appointment. You have now a great Opportunity to render a most signal service to your Country. I therefore pray you most earnestly to consider of it, seriously and Accept it. You may very properly resign the short Remainder of your Gubernatorial Period, and Mr Van Renselaer may discharge the Duties. I had no permission from you to take this Step, but it appeared to me that Providence had thrown in my Way an Opportunity not only of marking to the Public, the Spot, where, in my Opinion the greatest Mass of Worth remained collected in one Individual but of furnishing my Country with the best Security, its Inhabitants afforded, against the increasing dissolution of Morals.
With unabated Friendship, and the highest Esteem / and respect, I am, dear sir yours,

John AdamsYour Commission will soon follow this Letter.